Citation Nr: 0324149	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  94-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 1994 and August 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In April 1999, the Board issued a decision denying 
entitlement to service connection for lumbar disc disease 
with associated neuropathy and foot drop, entitlement to an 
increased rating for lumbosacral strain and entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities. The veteran appealed the 
April 1999 decision, in part.  In July 2000, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion of the parties for remand of the claims of 
entitlement to an increased rating for service-connected 
lumbosacral strain and entitlement to a total rating based 
upon individual unemployability.  This order vacated the 
Board's April 1999 decision as to those two issues only.  The 
implementing order dismissed the veteran's appeal with 
respect to the issue of entitlement to service connection for 
lumbar disc disease with associated neuropathy and foot drop.  

In April 2001, the Board remanded the veteran's claims of 
entitlement to an increased rating for service-connected 
lumbosacral strain and entitlement to a total rating based 
upon individual unemployability to the RO for additional 
development.  The case has been returned to the Board for 
appellate review. 

By a decision dated in March 2003, the Board granted service 
connection for depression.


REMAND

In the April 2001 remand, the Board requested that the 
veteran be scheduled for VA orthopedic and neurological 
examinations of his lumbar spine.  These examinations were 
performed in July and August 2002, respectively.  In the 
April 2001 remand, the Board specifically requested that each 
examiner comment on the range of motion of the lumbar spine 
performed with and without pain, all functional loss due to 
pain, whether there would be additional limits on functional 
ability on repeated use or during flare-ups of the lumbar 
spine, and, if feasible, express this in terms of additional 
degrees of limitation of motion of the lumbar spine on 
repeated use or during flare-ups.  Both examiners were also 
requested to comment on the extent of any incoordination, 
weakened movement, and excess fatigability on use of the 
lumbar spine.  Finally, each examiner was requested to 
provide an opinion concerning the impact of the service-
connected lumbosacral strain disability on the veteran's 
ability to work.  A review of the August 2002 VA neurology 
examination report reflects that the examiner did not discuss 
the questions as requested by the Board in the April 2001 
remand.  Therefore, these matters must be returned to the RO 
so that they may be accomplished.  See Stegall v. West, 11 
Vet. App. 268 (1998), wherein it was held that if the Board 
remands a claim for further development and the Secretary 
fails to comply with the terms of the remand, the Board errs 
in failing to insure compliance.

As noted above, by a decision dated in March 2003, the Board 
granted service connection for depression.  The RO has not 
assigned an initial rating for the service-connected 
depression, nor adjudicated the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities with consideration of the 
additional grant of service connection for depression.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected lumbar spine 
disability, hemorrhoids and/or 
depression, since August 2002.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims files.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
attorney of this and ask them to provide 
a copy of the outstanding medical 
records.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified neurologist to determine the 
current severity of his service-connected 
lumbosacral strain.  All indicated 
studies, including X-rays and range of 
motion studies of the lumbar spine in 
degrees of excursion, should be 
performed, and all findings should be set 
forth in detail.  The claims files must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner must indicate 
in the claims file that a review was 
made.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the lumbar spine must be 
described by the examiner.  The examiner 
is also requested to identify any 
objective evidence of pain of the lumbar 
spine and all functional loss due to 
pain.  The examiner must specifically 
indicate the range of motion of the 
lumbar spine performed both with and 
without pain.  The physician must also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups of the lumbar spine, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion on the 
impact of the service-connected 
lumbosacral strain disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.

3.  Thereafter, the RO should review the 
claims files to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, supra.

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for service-connected lumbosacral strain 
and entitlement to a total rating based 
upon individual unemployability due to 
service-connected disabilities.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




